Citation Nr: 1117363	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-09 865	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for any acquired respiratory disability. 

2.  Entitlement to service connection for any acquired respiratory disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran performed active military service from June 1974 to March 1975.

This appeal arises to the Board of Veterans' Appeals (Board) from a December 2008-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that determined that new and material evidence had not been submitted and then denied an application to reopen a claim for service connection for a respiratory condition.  

Service connection for any acquired respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of January 2006, the RO denied service connection for a respiratory condition and properly notified the Veteran of that decision.  

2.  The Veteran did not appeal the January 2006 decision and it became final.

3.  Evidence received at the RO since the January 2006 rating decision raises a reasonable possibility of substantiating the claim for service connection for a respiratory condition.  


CONCLUSIONS OF LAW

1.  The January 2006 rating decision, which denied service connection for a respiratory condition, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.1103 (2010).

2.  New and material evidence has been received to warrant reopening the previously and finally denied claim of entitlement to service connection for a respiratory condition and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is reopening the claim and remanding it for development, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

New and Material Evidence

In a January 2006-issued rating decision, the RO denied a claim for service connection for a respiratory condition.  The Veteran and his former representative were notified of the decision in a letter from the RO, but did not appeal.  Thus, the rating decision became final.  38 U.S.C.A. § 7105(b), (c) (West 2002).  

When a claim has been disallowed by the RO, "the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered" unless new and material evidence has been presented.  38 C.F.R. §§ 3.156(a), 20.1103 (2010).

Pursuant to 38 C.F.R. § 3.156(a) (2010), a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to reopen a finally decided claim received on or after August 29, 2001.  An application to reopen the service connection claim was received at the RO in August 2008, subsequent to the effective date of the revision, although a claim for individual unemployability due to bronchitis was received in June 2007 and may also suffice as a claim to reopen.  In any event, the current version of § 3.156(a) applies because neither claim was received before August 29, 2001.   

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit stressed that newly submitted evidence could be material if it resulted in a more complete record for evaluating the disability.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court found new and material evidence where the new evidence triggered VA's duty to provide a medical opinion.

With respect to any application to reopen a finally decided claim, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The relevant evidence of record at the time of the January 2006 RO rating decision consists of service treatment records (STRs), clinical records from Gainesville VA Medical Center, Grady Hospital records, and claims and statements of the Veteran.  This evidence is briefly described below.

The STRs reflect that the respiratory system was normal at entry and just prior to exit; however, there is no accompanying medical history questionnaire to accompany the exit examination report.  Thus, it is not know whether the Veteran might have reported a continuing respiratory disability when he was discharged.  The STRs contain no mention of hospitalization for any reason.  

In a February 1992 original service connection claim, the Veteran claimed service connection for blockage of a heart artery.  He claimed that this had been treated at Grady Hospital in August 1991.  He submitted the pertinent Grady Hospital reports, which reflect an admission on August 4, 1991, for sudden onset chest pains with nausea and shortness of breath.  Coronary artery disease and hypertension were found and cardiac vasospasm was suspected, although a myocardial infarction could not be confirmed.  The lungs were clear to auscultation.

The VA clinical records reflect treatment for various conditions during the early 2000s at Gainesville VA Medical Center.  An October 2005 VA primary care physical examination report notes bronchitis, tobacco use disorder, nicotine dependence, and old myocardial infarction, among other health concerns. 

In January 2006, the RO denied service connection for a respiratory disability.  The RO based that denial on the Army separation examination report that reflects a normal respiratory system and on the absence of evidence of any relevant treatment during active service.  The Board will review the evidence submitted since the January 2006 RO decision to determine whether any of it is new and material evidence, that is, whether it is neither cumulative nor redundant and whether it raises a reasonable possibility of substantiating the claim, or at least triggers VA's duty to provide a medical opinion.

The evidence submitted since the January 2006 RO decision includes a January 2011 letter from a VA medical doctor that tends to relate asthma to active military service.  The letter is new and material evidence to reopen the claim.  Given the benefit of the doubt doctrine set forth at 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, this opinion could place the evidence for service connection for an acquired respiratory disability in relative equipoise.  Thus, it is neither cumulative nor redundant and it triggers VA's duty to provide a medical opinion.

Because the evidence submitted is sufficiently new and material to reopen the claim, the application to reopen the service connection claim must be granted.  The issue will be addressed further in the REMAND below.


ORDER

New and material evidence having been submitted, the claim for service connection for any acquired respiratory disorder is reopened.  To this extent, the appeal is granted.


REMAND

The Veteran recently testified before the undersigned Veterans Law Judge that during basic training he was hospitalized for a week because of shortness of breath.  He also recalled having a stroke during active service, but admitted that his memory was unclear.  He testified that he was issued a general discharge from active service because of his lung condition.  He testified that soon after active service he was hospitalized the Decatur, Georgia, VA Medical Center and soon after that at Grady Hospital for breathing problems.  He testified that he had a heart attack about a year after active service.  

The claims files contain Grady Hospital records that begin in August 1991.  There is no indication that an attempt has been made to obtain earlier-dated Grady hospital reports from the 1975 through 1976 time-frame.  Because the Veteran has testified that he was hospitalized at Grady within a year of discharge from active service, the AMC should attempt to obtain such records.  The AMC should also attempt to locate any relevant VA clinical records dated the later 1970s from the Decatur, Georgia, VA Medical Center, as the Veteran recalled hospitalization there approximately one year after discharge.  Thereafter, the Veteran should be examined to determine the nature and etiology of any acquired respiratory disorder. 


Accordingly, the case is REMANDED for the following action:

1.  The AMC should attempt to obtain any relevant hospital records from Grady Hospital dated in the 1975 to 1977 time-frame.  The AMC should also attempt to locate any relevant VA clinical records dated in the later 1970s from the Decatur, Georgia, VA Medical Center.  If no such record is located at either facility, that fact should be clearly noted in the claims files.  

2.  Following the above development, the Veteran should be examined to determine the nature and etiology of any acquired respiratory disorder.  The claims file should be made available to the physician for review.  The physician is asked to review the claims files, elicit a history of relevant symptoms from the Veteran, examine him, and then answer the following:

I.  What, if any, is the diagnosis for any respiratory disorder?

II.  Is it at least as likely as not (50 percent or greater probability) that any current respiratory disorder had its onset in service?  

III.  The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.

3.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claim for service connection for an acquired respiratory disability.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  Failure to report for a scheduled VA examination without good cause may have adverse consequences on this claim.  38 C.F.R. § 3.655.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


